Citation Nr: 1023601	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1991 to March 1995 
and from October 1995 to September 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with his claim of entitlement to an evaluation in 
excess of 10 percent for a left knee disability.  The hearing 
was scheduled and subsequently held in January 2010.  The 
Veteran testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record.  The Veteran 
also submitted additional VA treatment records following the 
hearing with a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

By way of history, the RO originally granted service 
connection for degenerative joint disease (DJD) of the left 
knee, status-post meniscectomy, in a rating decision dated 
October 2001.  The RO evaluated the Veteran's left knee 
disability as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260, effective October 1, 2001.  The 
hyphenated code was intended to show that the Veteran's 
disability included symptoms of traumatic arthritis 
(Diagnostic Code 5010) and limitation of flexion of the leg 
(Diagnostic Code 5260).

The Veteran filed the current claim for an increased rating 
in November 2006.  The RO continued the Veteran's 10 percent 
rating under Diagnostic Code 5010-5260 in the September 2007 
rating decision currently on appeal.  The Veteran was 
notified of this decision and timely perfected this appeal.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must provide a new examination when a veteran claims 
that a disability is worse than when originally rated and the 
available evidence is too old to adequately evaluate the 
current state of the condition.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

Here, the Board finds that a new VA examination is warranted 
as the Veteran has not been afforded a VA examination since 
December 2006 and pertinent medical evidence and hearing 
testimony bearing on this disability has been received since 
that time.  Specifically, a February 2008 VA orthopedic 
consultation note revealed evidence of painful decreased 
range of motion (more so since the December 2006 VA 
examination) on both flexion and extension.  In July 2008, 
the Veteran was found to have moderate traumatic left knee 
arthritis.  He was afforded an injection into the knee at a 
VA medical facility at that time, a procedure which was 
subsequently repeated on more than one occasion thereafter.  
The Veteran also provided testimony in January 2010 in which 
he indicated that he was "unable to do any type of 
activities at all" even though he wore an "unloader brace" 
on the left knee.  See Hearing Transcript, p.5.  
Additionally, the Veteran stated that he had "constant" 
and/or "throbbing" pain daily which necessitated the use of 
anti-inflammatory medications multiple times per day.  Id. at 
p.6.  He also reported difficulty working, walking, and 
playing with his children.  Id. at pp.7-10.  Accordingly, the 
Veteran should be afforded a new VA examination to assess the 
severity of his service-connected left knee disability.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992). Therefore, the RO should request all VA 
medical records pertaining to the Veteran that date from 
February 2009.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
relevant VA medical treatment records 
pertaining to the Veteran dated from 
February 2009.

2.  Thereafter, the RO should schedule the 
Veteran for a VA joints examination as 
assess the nature and severity of his 
service-connected left knee disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the left knee.  The examiner 
should also state whether the left knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain, and if so, 
whether there is an additional loss of 
range of motion as a result of these 
symptoms.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also assess whether there is 
recurrent subluxation and/or lateral 
instability and if so whether it is mild, 
moderate, or severe in severity.  The 
examiner must provide a complete rationale 
for any stated opinion. 

3.  Thereafter, the RO should ensure that 
the development above has been completed 
in accordance with the remand instructions 
and then readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


